NO. 07-05-0204-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                OCTOBER 26, 2005
                         ______________________________

                           RONALD THOMAS, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A15178-0310; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                      _______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Ronald Thomas brought this appeal from his conviction for possession of a

controlled substance. Based on a finding by the trial court that appellant no longer wishes

to prosecute the appeal, we will dismiss.


       We previously ordered the appeal abated for a hearing, in accordance with Texas

Rule of Appellate Procedure 38.8(b), to determine whether appellant desires to prosecute

the appeal and, if so, whether he is indigent and entitled to appointed counsel. See

Thomas v. State, No. 07-05-0204-CR, 2005 Tex.App. LEXIS 7933, (Tex.App.–Amarillo,
no pet.) In conformity with our September 28, 2005 order, the trial court gave notice of a

hearing, which was held on October 12, 2005. Appellant appeared at the hearing. The

trial court found that appellant does not wish to proceed with this appeal.


       In accordance with the trial court’s finding and, without addressing the merits, we

dismiss this appeal. TEX . R. APP. P. 38.8(b)(4), 43.2(f).




                                          Mackey K. Hancock
                                              Justice


Do not publish.




                                             2